Title: From Thomas Jefferson to Thomas Leiper, 29 March 1801
From: Jefferson, Thomas
To: Leiper, Thomas



Dear Sir
Washington Mar. 29. 1801.

I propose in two or three days to make a short excursion home to make some arrangements previously neecessary to my final settlement here. I cannot go till I have thanked you for the trouble you took in the late case of my tobo. which as to the complaints I suppose had  it’s origin in feelings no way derived from the quality of the tobo. my crop of the last year, about [40,000] is lying at Richmond; but I have never heard from the [weigher?] as to it’s quality; and when that is, from the season, rendered [secondary], I never think of offering it to you. indeed latterly the difference between the prices at Richmond and Philadelphia has hardly been equal to the expense, trouble, & risk of transportation. I have not heard the prices at Richmond lately, but they ought for the best crops to be considerably higher than here, where 6. D. are given. to correspond with this 7. or 8. should be given there.—the office for which you recommended Major Smith had been offered to Colo. Shee, who refusing it, it has been given to Major Smith. accept assurances of my high esteem & best wishes.

Th: Jefferson

